DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Status of the Claims 
2.	Claims 5-10, 14-16, 20-32, 34-43 are currently pending. Claims 16, 20-27 have been withdrawn as being drawn to non-elected inventions.  This office action is in response to the amendment filed on 12/28/2021.
                                                             Election/Restrictions
3.	Claim 32 is allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 11/27/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/27/2019 is withdrwn.  Claims 16 and 20-27 , directed to an adhesive composition and method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

    EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ravinderjit Braich on 03/16/2022.
The application has been amended as follows: 
Claims 7 and 10 are cancelled. 
Claim 20 has the phrase “thermos-responsive” changed to “thermo-responsive”
Claim 26 has the phrase “The method of claim 23” changed to “The method of claim 25”
Claims 32 and 36 have the phrase “poly(hydoxyacid))” changed to “poly(hydroxyacid)”
Claim 32 has the phrase “CO2” changed to “of CO2”
Claim 36 has the phrase “provided that R12 and R22a re different, and wherein:” changed to “and wherein:”. 
    Allowable Subject Matter
5.	Claims 5-6, 8-9, 14-16, 20-32, 34-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Konieczynska (WO 2016/086118 A1).
Konieczynska teaches an aliphatic polycarbonate polymer which is indicated to have a formula of (paragraphs 00107 and 00119)

    PNG
    media_image1.png
    108
    123
    media_image1.png
    Greyscale

where Q’ is indicated to be Oxygen (paragraph 00110) and where G’ can be selected from groups such as (paragraph 00110)

    PNG
    media_image2.png
    63
    190
    media_image2.png
    Greyscale

and where R1’ be selected from in  groups such as carbohydrate, a protein , a polypeptide, an amino acid, a nucleic acid, a nucleotide, a polynucleotide, a DNA or RNA segment, a lipid a polysaccharide, an antibody, an epitope for a biological receptor, an ironically cross linkable group (paragraphs 00111-00112) or can be selected from hydrogen alkyl, cyclo alkyl , olefin silyl arylsilyl alkyl aryl or arylalkyl  and can be substituted terminally with groups such as a carboxyl (paragraph 00116). Additionally Konieczynska further teaches that in some embodiments R1’ is a C1-C10 alkyl group and in particular can be methyl ethyl propyl butyl pentyl or hexyl (paragraph 00123). 
Konieczynska teaches a particular example of a PGC-graft succinic acid that has an attached drug of Paclitaxel has a structure of (Figure 9 paragraph 00191 and 00181)


    PNG
    media_image3.png
    912
    318
    media_image3.png
    Greyscale


. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 5-6, 8-9, 14-16, 20-32, 34-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763